’ ELLETT, Justice
(concurring in the result) .
I concur in the result reached but not in the advice given to the trial court on the type of verdict to use in simple negligence cases. My 32 years’ experience as a trial judge convinces me that a jury is more likely to reach a correct verdict when it must find the specific facts underlying liability than when it simply gives effect to its opinion as to who should win. Sympathy is more likely to creep into a general verdict than into a special verdict. The tendency of a jury of sympathetic men is to give in a general verdict a fractional part of a just award rather than turn an injured plaintiff out, although a correct finding of the facts would require a no cause of action verdict.
I think the trial judge confused the jury regarding an immaterial issue of contributory negligence. There had been a finding of negligence on the part of the defendant and. a further finding that such was not a proximate cause of the collision. It, therefore, was not necessary to consider any inconsistent finding regarding contributory negligence on the part of the plaintiff.
I would reverse the judgment and remand the case for a new trial and award costs to the defendant without advising the trial judge which verdict to use on retrial.